Title: From Thomas Jefferson to Thomas Mann Randolph, 15 March 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Mar. 15. 98.
          
          Your’s of Feb. 26. came to hand on the 8th. inst. but after mine to you of that date was sealed. I at the same time recieved one from G. Jefferson informing me I had no nail rod in his possession. Richardson however,  who happened to be present told me that on the 1st. of Feb. he saw in mr Johnston’s warehouse a considerable parcel of nail rod which they told him was mine. I therefore wrote back instantly to G. Jefferson to enquire into that & forward it without delay, & the next morning (the 9th.) the vessel with my molasses, cloverseed &c being just about sailing, I got 3. tons of rod put on board her. so that perhaps by this time it may be at Richmond & will be forwaded by G. Jefferson by the Milton boats. I hope therefore there will be no great interval of want of this article. I will look out for a blacksmith for you, but observe at the same time that this is not a place for country work. I doubt whether there is a ploughshare made in the whole city. but I will not fail to make due enquiry.—I am in hopes you get Bache’s & Adams’s papers regularly so that from them you will have the European news. the new decree of the French does not seem to have increased the inclination of the merchants to arm. on the contrary they seem to become daily more & more sensible of the ruinous tendency of that measure. not so the H. of Representatives. they appear more kindled: so that tho’ we believe there is a majority against arming, yet probably it will not be of more than 4. or 5. those for arming carry their views to measures which would bankrupt us in one year. for it is known from trial that we cannot borrow a dollar either in Europe or America. no day of adjournment is yet talked of. my kindest love to my dear Martha, kisses to the little ones & affectionate Adieux to yourself.
        